UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 001-08675 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(406) 827-3523 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No YES þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ No o Indicate by check mark whether the registrant is a shell company as defined by Rule 12b-2 of the Exchange Act. YES o No þ At November 10, the registrant had outstanding 66,027,453 shares of par value $0.01 common stock. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) UNITED STATES ANTIMONY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2014 (UNAUDITED) TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 3-16 Item 2: Management’s Discussion and Analysis of Results of Operations and Financial Condition 17-21 Item 3: Quantitative and Qualitative Disclosure about Market Risk 21 Item 4: Controls and Procedures 22 PART II – OTHER INFORMATION Item 1: Legal Proceedings 23 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3: Defaults upon Senior Securities 23 Item 4: Mine Safety Disclosures 23 Item 5: Other Information 23 Item 6: Exhibits and Reports on Form 8-K 23 SIGNATURE 24 CERTIFICATIONS 25-30 [The balance of this page has been intentionally left blank.] 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements United States Antimony Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net Inventories Other current assets Total current assets Properties, plants and equipment, net Restricted cash for reclamation bonds Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Due to factor Accrued payroll, taxes and interest Other accrued liabilities Payables to related parties Deferred revenue Notes payable to bank - Long-term debt, current Total current liabilities Long-term debt, net of discount and current portion Stock payable to directors for services - Asset retirement obligations and accrued reclamation costs Total liabilities Commitments and contingencies (Note 4, and 6) Stockholders' equity: Preferred stock $0.01 par value, 10,000,000 shares authorized: Series A:-0- shares issued and outstanding - - Series B: 750,000 shares issued and outstanding (liquidation preference $892,500 at December 31, 2013) Series C: 177,904 shares issued and outstanding (liquidation preference $97,847 at December 31, 2013) Series D: 1,751,005 shares issued and outstanding (liquidation preference $4,796,731 at December 31, 2013) Common stock, $0.01 par value, 90,000,000 shares authorized; 66,027,453 and 63,156,206 shares issued and outstanding, respectively Additional paid-in capital Notes receivable from stock sales ) - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 United States Antimony Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) For the three months ended For the nine months ended September 30, September 30, September 30, September 30, REVENUES $ COST OF REVENUES ) GROSS PROFIT (LOSS) ) ) OPERATING EXPENSES: General and administrative Professional fees Gain on sale of equpment - - ) - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income Interest expense ) Factoring expense ) TOTAL OTHER EXPENSE ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - - ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share of common stock: Basic $Nil $Nil $ ) $ ) Diluted $Nil $Nil $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 United States Antimony Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30, September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense Gain on sale of asset ) - Accretion of asset retirement obligation ) Common stock issued to directors for services - Common stock issued for services - Deferred income tax expense - Change in: Accounts receivable, net ) ) Inventories ) Other current assets ) ) Other assets ) ) Accounts payable Due to factor Accrued payroll, taxes and interest ) Other accrued liabilities ) Deferred revenue ) Payables to related parties ) Net cash provided by operating activities ) Cash Flows From Investing Activities: Purchase of properties, plants and equipment ) ) Net cash used by investing activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of long term debt Net proceeds from sale of common stock and exercise of warrants Principal payments on notes payable to bank ) - Principal payments on long-term debt ) ) Net cash provided by financing activities NET INCREASE (DECREASE)IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Noncash investing and financing activities: Properties, plants and equipment acquired with long-term debt $ $
